   8:20-cr-00032-BCB-SMB Doc # 37 Filed: 10/06/20 Page 1 of 1 - Page ID # 48




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                        8:20CR32

         vs.
                                                                           ORDER
DARYL J. PENNING,

                        Defendant.


         This matter is before the court on Defendant's Unopposed Motion to Extend the Date for
Filing of Pretrial Motions [36]. For good cause shown, I find that the motion should be granted.
Defendant will be given an approximate 30-day extension. Pretrial Motions shall be filed by
November 4, 2020.
         IT IS ORDERED:
         1.     Defendant's Unopposed Motion to Extend the Date for Filing of Pretrial Motions
[36] is granted. Pretrial motions shall be filed on or before November 4, 2020.
         2.     The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between October 5, 2020 and November 4, 2020, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial Act
for the reason defendant's counsel required additional time to adequately prepare the case, taking
into consideration due diligence of counsel, and the novelty and complexity of this case. The
failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A)
& (B).

         Dated this 6th day of October, 2020.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
